                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TERRANCE A. KING,
                                   4                                                            Case No. 20-cv-06567-YGR (PR)
                                                             Plaintiff,
                                   5                                                            ORDER GRANTING DEFENDANTS’
                                                       v.                                       REQUEST FOR EXTENSION OF TIME
                                   6                                                            TO FILE MOTION FOR SUMMARY
                                         D. NGUYEN, et al.,                                     JUDGMENT; AND DIRECTING
                                   7                                                            DEFENDANTS TO FILE JOINT
                                                             Defendants.                        DISPOSITIVE MOTION
                                   8

                                   9
                                                  Defendants D. Bright, D. Esquibel, P. Lam, R. Lim-Javate1, D. Nguyen, V. Vigil2, and R.
                                  10
                                       Selvidge moved this Court for a 90-day extension of the deadline to file a summary-judgment
                                  11
                                       motion or other dispositive motion, up to and including September 13, 2021. Dkts. 35, 36.
                                  12
Northern District of California




                                             After full consideration, and good cause appearing, the motions are GRANTED. Dkts. 35,
 United States District Court




                                  13
                                       36. In order to expedite the resolution of this case, Defendants shall serve and file a joint motion
                                  14
                                       for summary judgment or Defendants shall file any joint dispositive motion on or before
                                  15
                                       September 13, 2021. If Defendants are of the opinion that this case cannot be resolved by
                                  16
                                       summary judgment or other dispositive motion, they shall so inform the Court prior to the date
                                  17
                                       their motion is due. Consistent with the Court’s Order (Dkt. 20), Plaintiff’s opposition to
                                  18
                                       Defendants’ joint dispositive motion shall be filed and served no later than twenty-eight (28) days
                                  19
                                       from the date Defendants’ motion is filed. Defendants shall file a joint reply brief no later than
                                  20
                                       fourteen (14) days after Plaintiff’s opposition is filed. Absent further order, the motion will be
                                  21
                                       deemed submitted as of the date the joint reply brief is due without a hearing.
                                  22
                                             The Court notes that this is the first extension in this case. The granting of regular requests
                                  23
                                       for extension should not be expected.
                                  24

                                  25

                                  26
                                  27
                                                  1
                                                      The Court notes that Defendant “Doe Lim” has been identified as “R. Lim-Javate.” Dkt.
                                       25 at 1.
                                  28              2
                                                      Defendant “V. Valerie’s” name should be “Valerie Vigil” or “V. Vigil.” Dkt. 34 at 2.
                                   1         The Clerk of the Court is directed to update the docket to show that Defendant “Doe Lim” is

                                   2   actually “R. Lim-Javate,” see Dkt. 25 at 1, and that Defendant “V. Valerie” should be “Valerie

                                   3   Vigil” or “V. Vigil,” see Dkt. 34 at 2.

                                   4          This Order terminates Docket Nos. 35 and 36.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 29, 2021                           ______________________________________
                                                                                      JUDGE YVONNE GONZALEZ ROGERS
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
